Citation Nr: 1647408	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-08 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1985 to July 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In a March 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A Board hearing was scheduled for May 2013, but the Veteran subsequently cancelled his hearing and requested that it be rescheduled.  The Veteran was scheduled for another hearing in February 2014, but failed to appear.

Although the Veteran has specifically claimed service connection for depression, the record contains other psychiatric diagnoses.  Accordingly, his claim has been expanded to include service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was previously before the Board in May 2015, when it was remanded for additional development.

The appeal is now REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the acquired psychiatric disorder claim.

The record reflects that the Board's May 2015 remand order was mailed to the Veteran, but was returned as undeliverable.  Further, all notifications sent to the Veteran subsequent to the May 2015 remand have been returned as undeliverable.  Mail returned to the Board in May 2015 provided a forwarding address.  While VA attempted to resend the returned correspondences to the Veteran at the forwarding address, those correspondences were returned as undeliverable.  Correspondences returned in September 2015 and April 2016 noted that the mail was refused because an inmate number was needed.  The Board notes that the Veteran's inmate number is available on the Pennsylvania Department of Corrections website by searching the Veteran's name in the Inmate Locator.

The Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A (West 2014).  Further, the United States Court of Appeals for Veterans' Claims (the Court) has indicated    that even though incarcerated, a Veteran should be accorded the same assistance    as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  As the Veteran's inmate number is available, his address must be updated to include his inmate number, and all returned mail must be re-sent to the Veteran.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's address in the appropriate VA record system to include his Pennsylvania Department of Corrections inmate number.  Then, resend to the Veteran any correspondence that was returned as undeliverable.

2.  Ask the Veteran to provide the names and addresses of all medical care providers, including while incarcerated, who have recently treated him for his claimed disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable or do not exist, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



